

116 S4334 IS: Brandon Act
U.S. Senate
2020-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4334IN THE SENATE OF THE UNITED STATESJuly 28, 2020Ms. McSally introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to improve the process by which a member of the Armed Forces may be referred for a mental health evaluation.1.Short titleThis Act may be cited as the Brandon Act. 2.Mandatory referral of members of the Armed Forces for mental health evaluationSection 1090a of title 10, United States Code, is amended—(1)by redesignating subsection (e) as subsection (f); and(2)by inserting after subsection (d) the following new subsection:(e)Process applicable to member disclosureThe regulations required by subsection (a) shall—(1)establish a phrase that enables a member of the armed forces to trigger a referral of the member by a commanding officer or supervisor for a mental health evaluation;(2)require a commanding officer or supervisor to make such referral as soon as practicable following disclosure by the member to the commanding officer or supervisor of the phrase established under paragraph (1); and(3)ensure that the referral process protects the confidentiality of the member in a manner similar to the confidentiality provided for members making restricted reports under section 1565b(b) of this title..